Citation Nr: 1539898	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD), from April 1, 2013.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from October 1972 to March 1973, September 2005 to July 2007, and from June 2008 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD with a temporary evaluation of 100 percent assigned from August 5, 2008 and an evaluation of 50 percent assigned from December 1, 2008.  A notice of disagreement was received in August 2009; a statement of the case was issued in February 2010 and a VA Form 9 was received in March 2010.    

In an October 2012 rating decision, the RO increased the evaluation for the Veteran's PTSD to 70 percent, effective September 9, 2010; an evaluation of 100 percent was assigned due to hospitalization for over 21 days, effective January 26, 2012; and an evaluation of 70 percent was reassigned from April 1, 2012.

Thereafter, in a February 2014 rating decision, the evaluation for the Veteran's PTSD was assigned a temporary evaluation of 100 percent, effective February 12, 2013, due to hospitalization for over 21 days and an evaluation of 70 percent was reassigned, effective April 1, 2013.  

In an August 2014 Board decision, the Board denied the Veteran's claim for increased initial schedular ratings for PTSD, prior to April 1, 2013; and remanded the issue of entitlement to a rating higher than 70 percent for service-connected PTSD, from April 1, 2013. 

Despite the grant of an increased evaluation for the Veteran's PTSD in October 2012 and February 2014 rating decisions, the Veteran has not been awarded the highest possible evaluation.  As the Veteran is presumed to be seeking the maximum possible evaluation, the issue still remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).  In a May 2014 correspondence, the Veteran indicated that he was satisfied with his appeal on all outstanding issues.  See May 2014 Veteran Correspondence.  However, the Veteran submitted a Statement in Support of Claim in September 2014 where he specifically referenced his increased rating PTSD claim on appeal, and requested further assistance with claim development on the matter.  See September 2014 Statement in Support of Claim.  As the RO and the Board have continued to address the Veteran's claim for increased evaluation for his PTSD after the Veteran's May 2014 correspondence, the Board will accept jurisdiction of this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).    

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that an entitlement to a total disability rating based on an individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a February 2014 rating decision, the Veteran was granted entitlement to TDIU, effective October 24, 2013, the day following the Veteran's termination from employment.  The Veteran has not expressed disagreement with the award.  No further action on the part of the Board is warranted. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.
           

FINDING OF FACT

From April 1, 2013, the Veteran's PTSD has not been productive of total occupational and social impairment.  






CONCLUSION OF LAW

From April 1, 2013, the criteria for a rating higher than 70 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA and VBMS records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

In the August 2014 remand order, the Board remanded for additional development.  The RO was to contact the Veteran and ask that he identify any outstanding VA and non-VA treatment records pertaining to his PTSD; furthermore, the RO was to request copies of and associate with the claims file any outstanding records.  See Board Remand Order, page 22.  The RO was to notify the Veteran that he may submit lay statements in support of the nature, extent, and severity of his PTSD symptoms.  Id.  Thereafter, the RO was to afford the Veteran a new VA examination and issue a supplemental statement of the case (SSOC), if the claim was not granted in full.  Id. at 23.

The RO sent a correspondence in November 2014, which requested any outstanding VA and non-VA records pertaining to the Veteran's PTSD.  See November 2014 VA Correspondence.  In this letter, the Veteran was also informed that he could submit lay statements pertaining to his PTSD symptoms.  Id.  Later that month, the Veteran submitted a response letter where he notified the RO that he had no additional evidence to provide to the VA in support of his claim.  See November 2014 Veteran Correspondence.    

The Veteran was afforded a VA examination for his PTSD in May 2015.  Thereafter, a SSOC was issued in July 2015.  The Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377   (2002).  That development having been completed, the claims are now ready for appellate review.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement To An Initial Rating Higher Than 70 Percent For PTSD, From April 1, 2013

The Veteran seeks a rating higher than 70 percent for his PTSD, from April 1, 2013.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the August 2014 Board decision denied the increased initial schedular ratings for PTSD for the period prior to April 1, 2013; therefore, the Board, in the present discussion, will address the issue of entitlement to an initial increased rating for PTSD, from April 1, 2013.  

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records, from April 1, 2013.  These show complaints and treatment for the Veteran's PTSD, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is rated as 70 percent disabled, from April 1, 2013 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V). Id.  

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Facts

The Veteran was afforded a VA examination in May 2015.  See May 2015 VA Examination.  

The May 2015 examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he continues to have interpersonal difficulties due to his PTSD.  The Veteran further reported that his relationship with his girlfriend ended due to a domestic violence incident and stated that he did not want to be in another relationship due to his concerns that these occurrences might happen again.   

The Veteran reported that he has a good relationship with his 35-year-old son and sister, both of whom are major supports for him.  Furthermore, the Veteran reported that he has two longtime friends whom he can effectively interact with and acknowledged enjoying activities with them, such as playing chess, listening to music, barbecuing, and fishing.  Of note, the May 2015 examiner also referenced that one of the Veteran's friends accompanied him to Philadelphia for the VA examination.   

Furthermore, the Veteran reported a distant relationship with his two brothers, a distrust of others outside of those mentioned above, and that he considered his Pit Bull his best friend since 2008.  

The Veteran acknowledged eating a few meals daily, but reported taking showers and brushing his teeth on most days, and infrequently changing his undergarments.  Elaborating on his hygiene, the Veteran stated that his sister had occasionally indicated to him that he needs to shower more frequently.  The May 2015 examiner did note, however, that his grooming and hygiene were sufficient at the time of the examination.     

Regarding his occupational impairments, the Veteran reported that he last worked three years ago as a nursing aide.  In this position, the Veteran remarked that he had difficulty with his supervisor and with patients, resulting in his suspension and eventual removal.  The May 2015 examiner specifically noted that this incidence of suspension from his previous employment was also reported during the Veteran's January 2013 VA examination.  

Regarding his mental state, the Veteran reported that, in his last position, he was short tempered and that his irritability frequently escalated to anger.  At those times, the Veteran reported difficulty engaging in discussions about the situation or interacting in a positive manner.  

Of note, the May 2015 examiner specifically noted two incidences at the beginning of the examination where the Veteran displayed irritability, which shortly escalated into anger.  

First, prior to the start of the May 2015 examination when the Veteran was informed that the examiner will be delayed by an additional 10 minutes, the Veteran became agitated before becoming loudly adamant that he did not want to wait.  In this agitated mindset, the Veteran stated that "this is why people get shot in Philadelphia."  See May 2015 VA Examination.  When the Veteran was asked to clarify those statements, he denied an intent to harm the examiner and others.  
Later, upon arriving in the examination room, the Veteran stated that he thought that the examiner was a secretary delivering a message for the doctor.  After some discussion, the Veteran remarked that his anxiety about the examination had escalated to the point where he was unable to appropriately process what was being said to him.  The Veteran relayed that the incident that transpired was an example of what happens to him in occupational situations and that he is unable to contain his irritability.  He acknowledged that this irritability escalates to the point where he cannot process other incoming information, which leads him to act out without fully thinking through his actions and their consequences. 

The May 2015 examiner did note, however, that after the above incidences had transpired, the Veteran apologized for his responses and the examination proceeded without further incident. 

Taking the above facts into account, the May 2015 examiner noted that the Veteran's PTSD symptoms significantly impacted him in occupational settings. 

Observing the Veteran's mental status throughout the examination, the May 2015 examiner noted that after the Veteran's initial hostile and argumentative tone, his manners were appropriate for the examination.  Further, the examiner noted that the Veteran's thought content was absent of any thought disorder; that he was alert and oriented; his concentration and memory were sufficient for the purposes of the examination; and that his judgment and insight were fair. The examiner noted that although the Veteran acknowledged passive suicidal ideations, he denied active suicidal and homicidal ideations.

Parenthetically, the May 2015 VA examiner noted that the Veteran spent 45 days at Lyons PTSD Program and alcohol consumption.  The Veteran was hospitalized on February 12, 2013 and discharged on March 29, 2013.  See March 2013 Lyons VA Medical Center Treatment Note.  The Board acknowledges this fact; however, as the RO has previously rated the Veteran's PTSD at 100 percent during the time period from February 21, 2013 to March 31, 2013, this fact will not be discussed in the analysis below.   

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from April 1, 2013, the Veteran's PTSD is appropriately evaluated as 70 percent disabling.  The evidence shows that the Veteran was able to maintain good social interactions with some of his family members and friends.  Although the Veteran continues to have interpersonal difficulties due to his PTSD, he has maintained close relationships with his son and sister.  Furthermore, the Veteran himself indicated that he has two longtime friends that he has continued lasting friendships with.  Thus, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.

Moreover, the Veteran, in the relevant record and in his May 2015 examination, did not exhibit symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; disorientation to time or place; or memory loss of close relatives, own occupation, or own name.   

The Board acknowledges that the Veteran shows an intermittent inability to perform activities of daily living, as he self-reported taking showers and brushing his teeth on most days, and infrequently changing his undergarments.  This symptom, however, is contemplated in the currently assigned 70 percent rating.  The Board also notes that the Veteran indicated passive suicidal ideations during the May 2015 examination, but he denied any active suicidal and homicidal ideations.  Thus, he is not in persistent danger of hurting himself or others, and therefore, his symptoms are not of the frequency, severity, and duration as contemplated in a 100 percent rating. 

Concerning the Veteran's occupational impairment, the Board takes into account the May 2015 examiner's remarks that the Veteran's PTSD symptoms significantly impact the Veteran in occupational settings.  The Board also acknowledges that the Veteran was fired from his job due to his short temper, irritability, and anger.  However, these factors alone are not sufficient to warrant an increased rating of 100 percent.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the type and severity of symptoms that indicate a certain level of disability.  Examining the Veteran's PTSD symptoms as a whole, however, the Board concludes that the Veteran's symptomatology does not more nearly approximate the criteria for a higher 100 percent rating.  The Veteran's symptoms do not demonstrate total occupational and social impairment. Accordingly, the 70 percent rating appropriately addresses the Veteran's psychiatric symptoms, from April 1, 2013.     

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation, from April 1, 2013.   See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also Fenderson, supra.  As the preponderance of the evidence is against the claim, the claim must be denied.

Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities warrant referral for extra-scheduler consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's ratings for PTSD contemplate his subjective complaints as well as his functional impairment.  Although the Veteran experienced difficulty in adapting to stressful circumstances, periods of irritability and anger, anxiety, and short-term memory impairment, these symptoms were not found to impair him so severely as to prevent him from functioning.  Indeed, he continued to maintain effective social relationships and on most occasions, was able to perform his activities of daily living and functioning.  Therefore, the Veteran's subjective complaints were included in the ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate and consideration of the second step under Thun is not necessary.  Accordingly, referral for extraschedular consideration is not warranted. 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating higher than 70 percent for PTSD, from April 1, 2013, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


